Exhibit For Immediate Release Contact Information Monday, May 5, 2008 Investors: Roberto R. Thomae (210) 496-5300 ext. 214, bthomae@txco.com Media: Paul Hart (210) 496-5300 ext. 264, pdhart@txco.com TXCO Resources Reports Record First-Quarter Earnings, Updates Current Operations SAN ANTONIO May 5, 2008 TXCO Resources Inc. (Nasdaq:TXCO) today reported financial results for the quarter ended March 31, 2008, and provided an operations update. Highlights include record first-quarter: · Net income, revenues and assets. · Oil and gas volumes. · Drilling activity. First-Quarter Results Net income attributable to common stock was $3.3 million, equal to $0.09 per share, compared with a net loss of $1.9 million, or $0.06 per share, for first-quarter 2007. Total revenues rose to $32.3 million from $11.2 million in the earlier period. Assets increased to $384.1 million from $354.6 million at year-end 2007. Ebitda earnings before income taxes, interest, depreciation, depletion, amortization, impairment and abandonment expense was a first-quarter record $19.2 million, up from $4.4 million in the 2007 quarter. Ebitdax Ebitda plus exploration expense also was a quarterly record, $19.8 million, compared with $4.8 million a year earlier. Net cash used by operating activities was $9.9 million, compared with net cash provided from operations of $1.0 million in the year-earlier period. Before certain changes in operating assets and liabilities, net cash provided by operating activities for the three months was $15.5 million, compared with $9.7 million for the 2007 quarter. The changes include increases or decreases in current receivables, payables and prepaid expenses from the prior year-end balances. All per-share amounts are on a diluted basis. See the accompanying table for a reconciliation of non-GAAP financial measures. Both crude oil and natural gas volumes rose sharply compared with the 2007 quarter. Oil sales averaged 2,717 bopd, up 61 percent from 1,683 bopd in first-quarter 2007, while gasaveraged 7.3 mmcfd, up 192 percent from 2.5 mmcfd a year earlier. The Company's sales mix was 69 percent oil and 31 percent gas. TXCO Estimated Quarterly Oil and Gas Sales Volumes* 1Q 2008* 1Q 2007 % Change 4Q 2007 % Change Natural gas/mmcf 664,828 220,868 +201.0% 607,289 +9.5% Oil/Bbls 247,248 151,460 +63.2% 294,809 -16.1% Natural Gas Equivalent/mmcfe 2,148 1,130 +90.0% 2,376 -9.6% Barrels Oil Equivalent/boe 358,053 188,271 +90.0% 396,024 -9.6% *1st Quarter 2008 unaudited. mmcfmillion cubic feet, mmcfemillion cubic feet equivalent, Bblsbarrels, BOEbarrels of oil equivalent More Operations Update TXCO has a record CAPEX program of more than $125 million planned for this year with more than 100 wells budgeted.
